Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Harrison  on 2/23/22.

The application has been amended as follows: 

1-10. (Canceled) 

(Currently Amended) A completion assembly, comprising:
an upper liner and a lower liner;
a wellbore completion component that interposes the upper and lower liners; 
a dissolvable pipe plug secured within an aperture defined in the wellbore completion component; and
,
wherein the aperture is threaded and the dissolvable pipe plug and the shield are each threaded into the aperture.

(Original) The completion assembly of claim 11, wherein the pipe plug is made of a dissolvable material selected from the group consisting of a dissolvable metal, a galvanically-corrodible metals, a degradable polymer, a degradable rubber, borate glass, polyglycolic acid, polylactic acid, a dehydrated salt, and any combination thereof.

(Original) The completion assembly of claim 11, wherein the pipe plug is made from two or more dissimilar metals capable of undergoing independent galvanic corrosion.  

(Original) The completion assembly of claim 11, wherein the pipe plug is made of a first galvanically-corrodible metal and the wellbore completion component is made of a second galvanically-corrodible metal that forms a galvanic pair with the first galvanically-corrodible metal. 

(Original) The completion assembly of claim 11, wherein the wellbore completion component comprises a ribbed sub coupling that threadably couples the lower liner to the upper liner.

(Original) The completion assembly of claim 11, wherein the shield is coupled to the wellbore completion component by at least one of threading, welding, press-fitting, gluing, and any combination thereof.  

(Original) The completion assembly of claim 15, further comprising a tracer material disposed within a gap defined between the shield and the dissolvable pipe plug.

18-20. (Canceled) 

(Canceled) 

(Previously Presented) The completion assembly of claim 11, wherein the shield comprises a rupture disc.

(Previously Presented) The completion assembly of claim 11, wherein the shield comprises a one-way seal.

(Previously Presented) The completion assembly of claim 11, wherein the dissolvable pipe plug comprises a head with a hexagonal cross-section and a tapered sealable thread extending from the head. 

(Previously Presented) The completion assembly of claim 11, wherein a cavity is defined between an end of the dissolvable pipe plug and an inner surface of the wellbore completion component, the completion assembly further comprising a filler material positioned within the cavity.  

(Previously Presented) The completion assembly of claim 25, wherein the filler material is dissolvable in the presence of cement or a spacer fluid. 

(Previously Presented) The completion assembly of claim 11, wherein the shield is arranged radially inward from the dissolvable pipe plug.

(Currently Amended) A method, comprising:
flowing a fluid through a wellbore completion component that interposes upper and lower liners, the wellbore completion component having a dissolvable pipe plug secured within an aperture defined in the wellbore completion component; and
contacting a first end of the pipe plug with the fluid and thereby dissolving at least a portion of the pipe plug with the fluid; and 
preventing the fluid from contacting a second end of the pipe plug with a shield coupled to the wellbore completion component and radially aligned with the dissolvable pipe plug,
wherein the aperture is threaded and the dissolvable pipe plug and the shield are each threaded into the aperture.

(Previously Presented) The method of claim 28, wherein a gap is defined between the shield and the dissolvable pipe plug, the method further comprising bursting the shield with fluid pressure once the gap is exposed.
 
(Previously Presented) The method of claim 28, wherein the wellbore completion component further includes a tracer material disposed within the gap, the method further comprising releasing the tracer material into an annulus defined between the wellbore completion component and an inner wall of a surrounding wellbore.

(Canceled)  

(Previously Presented) A method, comprising:
flowing a fluid through a wellbore completion component that interposes upper and lower liners, the wellbore completion component having:
a dissolvable pipe plug secured within an aperture defined in the wellbore completion component; 
a shield coupled to the wellbore completion component and radially aligned with the dissolvable pipe plug; and
a tracer material disposed within a gap defined between the shield and the dissolvable pipe plug; 
dissolving at least a portion of the dissolvable pipe plug with the fluid; 
releasing the tracer material into an interior of the wellbore completion component; and 
flowing the tracer material to a surface location and thereby verifying that the dissolvable pipe plug has dissolved and the shield remains intact.

(Previously Presented) The method of claim 32, wherein the pipe plug is made of a dissolvable material selected from the group consisting of a dissolvable metal, a galvanically-corrodible metals, a degradable polymer, a degradable rubber, borate glass, polyglycolic acid, polylactic acid, a dehydrated salt, and any combination thereof.

Allowable Subject Matter
Claims 11-17,22-30 and 32-33 allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claimed invention is US 20180328139 A1 to Mhaskar, as applied in the office action dated 12/13/2021. Mhaskar discloses the claimed invention except where both the dissolvable plug and the shield are each threaded into the aperture of the wellbore component. It would not be reasonable to modify Mhaskar to arrive at the claimed invention, as the shield is utilized as a retainer for the plug and threading the plug would negate the need for the retainer.
Furthermore two additional prior art reference were located during an updated search US 20170356266 A1 and US 20200095845 A1. Each of these prior art references are similar to Mhaskar, but both lack where the dissolvable plug is threaded into the aperture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674